                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         WESTERN DIVISION
CHARLES SMITH                                             PLAINTIFF
v.                        CIVIL ACTION NO. 5:18-cv-86-DCB-MTP
JUSTIN GREEN, et al.                                     DEFENDANTS


                               ORDER

     This cause is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 84]. On January

29, 2020 Plaintiff Charles Smith (“Smith”) filed an objection to

the Report and Recommendation [ECF No. 86]. Having read the

Report and Recommendation, the objection, relevant statutory and

case law, and being otherwise fully informed in the premises,

the Court adopts the Report and Recommendation as the

conclusions and findings of the Court.

                            Background

     Plaintiff, proceeding pro se and in forma pauperis, is a

post-conviction inmate in the custody of the Mississippi

Department of Corrections (“MDOC”). The events that Plaintiff

complains of occurred at the Wilkinson County Correctional

Facility (“WCCF”), a Mississippi prison that is run by

Management & Training Corporation. Centurion provides medical

care at WCCF and employs Defendants James Burke, M.D. (“Dr.


                                 1
Burke”), Delvie Gales (“Nurse Gales”), and Eshunna Robinson

(“Nurse Robinson”)(collectively “Centurion Defendants”).

      Plaintiff Charles Smith contends that the Centurion

Defendants delayed and denied his medical care for a May 29,

2018 finger injury. [ECF No. 84]. Specifically, Plaintiff

alleges that Dr. Burke refused to order an MRI of his finger and

refused to address the “submitted sick call.” [ECF No. 1].

Plaintiff claims that Nurse Robinson “delayed him medical

attention for long periods of time after [Plaintiff] reported

his injuries to her as she issued out medications.” [Doc. 12].

Plaintiff alleges in a general fashion that Nurse Gales denied

and delayed medical attention to Smith. Id.

     Plaintiff submitted a grievance regarding the May 29, 2018

incident through the Administrative Remedy Program (“ARP”),

claiming that Captain Justin Green assaulted him by slamming his

right pinky finger in his tray slot. However, the grievance did

not name or complain of a Centurion Defendant, nurse, or doctor;

never contended that Plaintiff requested medical attention from

a Centurion Defendant; and never contended that a Centurion

Defendant denied him medical attention. As such, the Centurion

Defendants filed a Motion for Summary Judgment [ECF No. 80]

arguing that Plaintiff has not exhausted his administrative

remedies before filing suit against them.


                                2
                           Discussion

     The Prison Litigation Reform Act (“PLRA”) requires

prisoners to exhaust their available remedies before filing

suit. See 42 U.S.C. § 1997e(a). The Mississippi Department of

Corrections (“MDOC”) has implemented an administrative remedy

procedure in all of its facilities. The ARP is a formal two-step

process, the initiation of which requires an inmate to submit a

grievance in writing to the prison’s legal claims adjudicator

within thirty (30) days of the incident. See Hobson v. Fisher,

No. 1:16-cv-243-RHW, 2017 WL 1042081, at *2(S.D. Miss. March 17,

2017).

     A case must be dismissed if available administrative

remedies were not exhausted. See Gonzales v. Seal, 702 F.3d 785,

788 (5th Cir. 2012). Here, the Centurion Defendants have

submitted summary judgment evidence that showed Plaintiff failed

to submit any grievances related to their alleged conduct, a

fact that the Plaintiff concedes. See [ECF No. 83]. Magistrate

Judge Michael T. Parker found that “[t]here is no genuine issue

of material fact, and the parties agree that Plaintiff did not

exhaust his administrative remedies against the Centurion

Defendants.” [Doc. 84] at 3. Magistrate Judge Parker recommends

that the Centurion Defendants’ Motion for Summary Judgment [ECF




                                3
No. 80] be granted and that the Centurion Defendants be

dismissed without prejudice. Id. at 3.

     On January 29, 2020, Plaintiff filed an objection to the

Report and Recommendation [ECF No. 86]. In his objection,

Plaintiff agrees that Nurse Robinson and Gales should be

dismissed from this action. Plaintiff acknowledges that he did

not exhaust his administrative remedies against the

aforementioned defendants.

     Smith argues that Dr. James Burke should not be dismissed.

Plaintiff states as follows:

          “Dr. James B. Burke shouldn’t be dismissed because
          during the time, he the petitioner filed his ARP
          relating to the defendant Green slamming his the
          (petitioner) finger in the tray slot; it was after
          such ARP filing that Dr. James D. Burke started
          denying the petitioner of required and needed medical
          attention, as it relates to defendant Green slamming
          the petitioners finger injuring such.”
[ECF No. 86]. Plaintiff’s argument that Dr. Burke allegedly

began denying medical treatment to Plaintiff after he filed a

grievance about Captain Green slamming his finger fails as a

matter of law. However, despite filing this objection, the

Plaintiff later sent a letter to the Court stating, “Dear Clerk:

be advised that I will not contest against Defendants James

Burke, M.D. (Dr. Burke), Eshunna Robinson (Nurse Robinson); and

Delvie Gales (Nurse Gales) being dismissed from the above cause

any farther (sic).” [ECF No. 88].

                                4
     Even should the Court consider the Plaintiff’s new

allegation and disregard his letter, it does not establish that

Smith exhausted his administrative remedies as to Dr. Burke.

Plaintiff never initiated the ARP process regarding his

complaint about Dr. Burke’s medical care. Therefore, the

Plaintiff’s complaint against Dr. Burke must be dismissed for

failure to exhaust administrative remedies.

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that the Court ADOPTS

Magistrate Judge Michael T. Parker’s Report and Recommendation

[ECF No. 84] as the findings and conclusions of this Court.

     IT IS FURTHER ORDERED that the Motion for Summary Judgment

[ECF No. 80] is GRANTED;

     IT IS FURTHER ORDERED that Defendants Burke, Gales, and

Robinson are DISMISSED from this action without prejudice.

     SO ORDERED this the 9th day of March, 2020.

                                    _/s/ David Bramlette__________
                                     UNITED STATES DISTRICT JUDGE




                                5
